Case 1:21-cv-00038-CRH Document 1-1 Filed 02/24/21 Page 1 of 5




                                                           EXHIBIT 1
Case 1:21-cv-00038-CRH Document 1-1 Filed 02/24/21 Page 2 of 5




                                                           EXHIBIT 1
Case 1:21-cv-00038-CRH Document 1-1 Filed 02/24/21 Page 3 of 5




                                                           EXHIBIT 1
Case 1:21-cv-00038-CRH Document 1-1 Filed 02/24/21 Page 4 of 5




                                                           EXHIBIT 1
Case 1:21-cv-00038-CRH Document 1-1 Filed 02/24/21 Page 5 of 5




                                                           EXHIBIT 1
